     Case 4:18-cv-00167-O Document 223 Filed 12/31/18                Page 1 of 1 PageID 2732


                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION

TEXAS, et al.,                                   §
                                                 §
         Plaintiffs,                             §
                                                 §
v.                                               §
                                                 §
UNITED STATES OF AMERICA, et al.,                §    Civil Action No. 4:18-cv-00167-O
                                                 §
         Defendants,                             §
                                                 §
                                                 §
CALIFORNIA, et al.                               §
                                                 §
         Intervenors-Defendants.                 §

                       STAY ORDER AND ADMINISTRATIVE CLOSURE

         The Court has entered a partial judgment on Count I in this case (ECF No. 221). The Court

determines the remainder of this case should be STAYED pending further orders. The Clerk is

therefore instructed to submit a JS-6 form to the Administrative Office, removing this case from

the statistical records.

         Nothing in this Order shall be considered a dismissal or disposition of the remaining clams.

The parties are directed to notify the Court upon the conclusion of the appeal of the partial judgment

within 14 days of any decision. Should further proceedings in the meantime become necessary or

desirable, any party may initiate it by filing an appropriate pleading.


         SO ORDERED on this 31st day of December, 2018.



                                                     _____________________________________
                                                     Reed O’Connor
                                                     UNITED STATES DISTRICT JUDGE
